— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered June 3, 1982, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to claim that he was denied a speedy trial under CPL 30.30 (see, People v O’Brien, 56 NY2d 1009; People v Howe, 56 NY2d 622; People v Suarez, 55 NY2d 940). Moreover, by failing to move to withdraw his plea prior to sentencing, the defendant failed to preserve the issue for appellate review (see, People v Pellegrino, 60 NY2d 636).
The defendant’s constitutional speedy trial claim is likewise without merit (see, People v Taranovich, 37 NY2d 442). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.